On the Merits.
3. It should be remembered that, besides the cause of action which was dismissed, this action was commenced to recover the sum of about $250. It is conceded, in so far as this appeal is concerned, that the receiver could care for the property of the defendant lumber company and pay the claim of plaintiff. Appellants submit that the court was without authority to treat the receiver as one for all the creditors, and that the creditors, other than the plaintiff, had no lien upon or right to the property of the defendant lumber company, prior or superior to their assignment. It is a well-established general rule that the appointment of a receiver is an ancillary remedy in aid of the primary object of a litigation between the parties, and such relief must be germane to the principal suit: 34 Cyc. 29; 23 R. C. L., p. 11, § 5. We fail to find any authority for the Circuit Court in an action at law to recover the sum of two or three *164hundred dollars to appoint a receiver for all of the creditors of a corporation. The general creditors of the corporation were not parties to the action. The primary object of the action was not the securing of their claims or the appointment of a receiver. It was not commenced on behalf of the other creditors. After the commencement of the action an affidavit was made on behalf of plaintiff showing that the defendant, Wentworth Lumber Company, was operating a certain sawmill under a lease; that the president did not properly dispose of some of the lumber or care for the same; that the corporation was indebted to plaintiff in certain sums and, as affiant was informed and believed, the defendant owed other large sums of money; that the assets of defendant corporation consist of unsold lumber and unpaid stock subscriptions; that the president was incompetent to manage the affairs of the corporation; and that the corporation was in imminent danger of insolvency and its property in danger of loss. No estimate is made of the value of the assets of the corporation. While it may be true that the officer of the plaintiff is of the opinion that the lumber business can be better transacted by the court through a receiver than if managed by the defendant, no reason is shown for putting the affairs of the defendant corporation in the hands of a receiver for the benefit of its creditors. If such a proceeding in an action at law could be maintained, the principal part of the time of the courts of this state would be occupied in conducting different kinds of business of corporations by means of receiverships. Such an appointment is not authorized by our statute. Section 1108, Or. L., subdivisions 4 and 8, provides as follows:
*165“A receiver may be appointed in any civil action, suit, or proceeding, other than an action for the recovery of specific personal property:— * *
“á. In cases provided in this Code, or by other statutes, when a corporation or co-operative association has been dissolved, or is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights; * *
“8. "When a corporation or co-operative association has been dissolved or is insolvent or in imminent danger of insolvency and it is necessary to protect the property of the corporation, or co-operative association, or to conserve or protect the interests of the stockholders of [or] creditors.”
The appointment of a receiver is usually the province of a court of chancery. The distinction between an action at law and a suit in equity is still maintained in this state. The appointment of the receiver to preserve the property of the defendant to pay the claim of plaintiff was of no more force than an attachment and the taking of possession of defendant’s property by means thereof. When that purpose is attained the jurisdiction of the court further to administer the affairs of the defendant corporation will have ceased. Where property is in the custody of the law, whether under attachment or by a receivership, the property remains the property of the defendant subject to the rights of such attachment or receivership, and the defendant, Wentworth Lumber Company, could dispose of such right by assignment to the appellants in payment of legitimate claims for attorneys’ fees: 3 Am. & Eng. Ency. of Law (2 ed.), 215, 216. There is no showing or contention but what the assignment was made in good faith and for a valuable consideration. Neither the amount of the claim of the appellants nor the amount in the hands of the receiver is disclosed or estimated *166in the record. Therefore the assignment, so far as appears, is valid. Of course an assignment of a large sum of money out of proportion to a reasonable claim for attorneys’ fees would not be sanctioned by a court.
The purpose of a receiver is to preserve the property pending,the litigation so that the relief awarded by the judgment, if any, may be effected. The jurisdiction of the court to make the appointment of a receiver necessarily presupposes that an action is pending before it, instituted by someone authorized by law to commence it. We find no statutory authority in this state which confers upon a private person, whether as a creditor or otherwise, the right to maintain an action at law to dissolve or settle the affairs of a corporation upon the ground that it is insolvent or liable to be insolvent, or to obtain relief by seizing the property of the corporation out of the hands of its constituted management and placing it in the hands of a receiver for the benefit of general creditors not parties to the action: High on Receivers (4 ed.), p. 385, § 314; French Bank Case, 53 Cal. 495, 553. The statutes of some of the states, notably New York, make different provisions than those contained in our statute.
As a rule a solvent corporation will not be put into the hands of a receiver on account of a debt not reduced to judgment or secured by any lien of the property of the corporation. It should usually be shown that applicant for the appointment has exhausted his legal remedies, or that the circumstances are such that there is danger of a waste or loss of property which otherwise would be available for the payments of the debts of the corporation, and which could not be availed of as satisfactorily in any other *167manner. This remedy is regarded as one of last resort : 23 R. C. L., p. 20, § 14. To justify the appointment of a receiver at the instance of general creditors the circumstances should be set forth in a complaint in equity showing the manifest propriety and fitness to place the funds or property of the defendant in the custody of the court, and where the circumstances so fail to manifest a receiver, should be refused: 23 R. C. L., p. 27, § 22.
Counsel for the receiver cites and relies upon the case of Re Assignment of Hamilton, 26 Or. 579 (38 Pac. 1088). This was a suit for the dissolution of a partnership, and for the appointment of a receiver to take charge of the firm assets and wind up its affairs, where a general assignment was made for the creditors. Such cases are not in point.
We do not hold that an assignment can be made by the debtor so as to transfer a part of the funds of such debtor, in a suit regularly brought for the benefit of creditors, to sequester the funds of a defendant for the payment pro rata of the debts of a concern after a general assignment is made, or a receiver is duly appointed to preserve the property involved.
Our statute was not intended to supplant bankruptcy laws. As a general rule insolvency statutes are suspended by the bankruptcy law and made inoperative during the time such bankruptcy law exists: Pelton v. Sheridan, 74 Or. 176 (144 Pac. 410); Hickman v. Parlin-Orendorff Co., 88 Ark. 519, 520 (115 S. W. 371); 1 Fed. Stats. Ann., p. 555; In re Maplecroft Mills, 218 Fed. 659.
The facts recited in the order of the court show that the general creditors, other than the plaintiff, had no valid lien or claim upon the property or funds of the defendant lumber company at the time of the *168assignment to appellants. The judgment rejecting the claim of appellants is reversed, and the cause remanded for such further proceedings as may be deemed proper, not inconsistent herewith.
Reversed and Remanded.
Burnett, C. J., and Johns and Brown, JJ., concur.